Opinion

CALLAHAN, C. J.
The plaintiff, Nancy G., appeals from a decision of the adoption subsidy review board (board) denying her request for a postadoption subsidy for her son, Jonathan.1 The statutes governing adoption subsidies provide that in order to be eligible for an adoption subsidy, a child either must be a ward of the commissioner of children and families (commissioner) or must be “placed” by a licensed child-placing agency. See General Statutes §§ 17a-116 and 17a-117.2 The dis-positive issue in this appeal is whether Jewish Family *674Service of New Haven, Inc. (Jewish Family Service), the only licensed child-placing agency involved in Jonathan’s adoption, “placed” Jonathan for adoption within the meaning of § 17a-116. We conclude that it did not and that the plaintiff, therefore, is not eligible to receive a postadoption subsidy.
The following undisputed facts are relevant to this appeal. In 1980, the plaintiff, a resident of New Haven, sought to adopt a child through the International Mission of Hope in India. At that time, the International Mission of Hope was affiliated with Crossroads, Inc. (Crossroads), an adoption agency located in Minnesota. Crossroads provided education and guidance to persons who were interested in adopting a child from India and assisted the prospective adoptive parent or parents in the adoption process. The role of the International Mission of Hope was to identify children in India for *675adoption and, once a child had been located for particular prospective parents, to institute guardianship proceedings in an Indian court on behalf of the prospective parents so that the child could be brought to the United States and adoption proceedings could be commenced in a court of competent jurisdiction in the United States.
The International Mission of Hope and Crossroads provided the plaintiff with general informational letters regarding Indian children available for adoption. On November 25, 1980, although the International Mission of Hope had not yet located a child for her, the plaintiff executed several documents that would be required to allow the International Mission of Hope to institute a guardianship proceeding on her behalf in an Indian court once a child had been identified. Specifically, the plaintiff signed a declaration stating her intent to take guardianship of an Indian child for prospective adoption, a power of attorney, a bond, an affidavit and a blank guardianship agreement.
In May, 1981, in an effort to regionalize its services, the International Mission of Hope also became affiliated with Americans for International Aid and Adoption, an adoption agency located in Michigan. The plaintiff subsequently requested that Crossroads forward her adoption file to Americans for International Aid and Adoption. Neither the International Mission of Hope nor Americans for International Aid and Adoption was licensed by the state of Connecticut.
Immigration regulations require that in order for a foreign-born child to enter the United States for purposes of adoption, the child’s visa application must be supported by a home study of the prospective adoptive home. On June 1, 1981, noting that the International Mission of Hope had requested that Americans for International Aid and Adoption “complete the [plaintiffs] adoption of an Indian child” and that the home studies *676contained in the plaintiffs adoption file were over one year old, Americans for International Aid and Adoption contacted Jewish Family Service and made arrangements for that organization to provide an “update . . . concerning any changes with the [plaintiffs] family.” Jewish Family Service thereafter prepared an updated home study of the plaintiffs home and sent a copy of that study to the Hartford office of the Immigration and Naturalization Service (INS). At that time, Jewish Family Service informed the immigration authorities that the plaintiff “[met] the preadoption requirement of Connecticut. She originally [was] working through Crossroads, but the case has been transferred to Americans for International Aid and Adoption .... This agency is being approved in Connecticut.”
On December 7, 1981, Jewish Family Service sent a copy of an additional home study report it had prepared to the INS. At that time, Jewish Family Service notified the INS that the agency with which the plaintiff was working, Americans for International Aid and Adoption, had become a Connecticut “approved” child-placing agency.
Jonathan was bom in Calcutta, India, on December 24, 1981. Bom ten to twelve weeks prematurely and weighing approximately three pounds, he was abandoned by his biological mother. Authorities at the facility where Jonathan was bom placed him in the care and custody of the International Mission of Hope. After Jonathan had been identified as suitable for adoption by the plaintiff, the International Mission of Hope instituted a proceeding in an Indian court seeking to have the plaintiff declared Jonathan’s guardian. On January 20, 1982, the court in India appointed the plaintiff as Jonathan’s guardian and granted permission for him to be taken to the United States for purposes of adoption.
That same day, Americans for International Aid and Adoption sent Jonathan’s birth certificate and a copy *677of the guardianship petition that had been filed in the Indian court to Jewish Family Service for the plaintiffs use in obtaining a visa for Jonathan. Americans for International Aid and Adoption also requested that the plaintiff pay its processing fee and noted that she would be billed separately by the International Mission of Hope. On February 2,1982, Americans for International Aid and Adoption sent to Jewish Family Service the guardianship decree that named the plaintiff as Jonathan’s guardian and that granted permission for Jonathan to be taken to the United States for purposes of adoption. Americans for International Aid and Adoption requested that the Jewish Family Service “[p]lease have [the plaintiff] call us with visa approval and remind her that our processing fee is due before the child arrives.”
Jonathan arrived in the United States on March 2, 1982, and he was met at the airport by the plaintiff. The next day, Americans for International Aid and Adoption notified Jewish Family Service that Jonathan had “arrived and was placed” with the plaintiff.
On October 7, 1982, the plaintiff filed an application in the Probate Court for the district of New Haven requesting that Jewish Family Service be appointed Jonathan’s statutory parent. The next day, Jewish Family Service filed an affidavit confirming that the plaintiff had received legal guardianship of the child from a court in India. On December 10,1982, the Probate Court terminated the plaintiffs guardianship and appointed Jewish Family Service as Jonathan’s statutory parent.
Jewish Family Service then filed a statutory parent adoption application in the Probate Court seeking to have the plaintiff declared Jonathan’s adoptive mother. The adoption report filed with Probate Court stated that Jonathan had beenplaced in the proposed adoptive home on March 2, 1982 — the date on which he arrived in the United States and was met at the airport by *678the plaintiff. The Probate Court granted the proposed adoption on February 14, 1983. From the time he entered this country until his adoption was finalized, Jonathan remained in the physical custody of the plaintiff.
More than a decade later, in June, 1995, the plaintiff filed an application with the commissioner for a post-adoption subsidy pursuant to § 17a-117 (b).3 The commissioner denied her application. The plaintiff then exercised her right to a hearing before the board. See General Statutes § 17a-117 (b) and (c).4 After a hearing, on February 2, 1997, the board, citing testimony that Americans for International Aid and Adoption was the agency that had placed Jonathan for adoption, concluded that, as a matter of law, “Jonathan did not . . . meet. . . the threshold test for classification as a ‘special needs’ child . . . .” Consequently, the board denied the plaintiffs request for a postadoption subsidy.
Thereafter, the plaintiff appealed from the decision of the board to the Superior Court pursuant to General Statutes § 4-183 (a). The court concluded that the plaintiff was not eligible for a postadoption subsidy because, inter alia, Jonathan had not been “placed” for adoption by a child-placing agency licensed in Connecticut as required by § 17a-116. The court, therefore, dismissed the plaintiffs appeal. The plaintiff appealed from the *679judgment of the trial court to the Appellate Court pursuant to General Statutes §§ 4-184 and 51-197b. We then transferred the appeal to this court pursuant to Practice Book § 65-1 and General Statutes § 51-199 (c).
On appeal, the plaintiff maintains, inter alia, that the trial court improperly concluded that Jonathan had not been “placed” for adoption by a licensed child-placing agency.5 Specifically, the plaintiff maintains that: (1) in granting Jonathan’s adoption, the Probate Court determined that Jonathan had been “placed” for adoption by Jewish Family Service, a licensed agency, and that the doctrine of res judicata therefore precluded the board from relitigating that issue; and (2) the trial court improperly concluded that the activities undertaken by Jewish Family Service in its capacity as Jonathan’s statutory parent did not constitute “placement” within the meaning of § 17a-116. We disagree with both of the plaintiffs claims.
I
The plaintiff first contends that the board was precluded from litigating the issue of whether Jonathan was “placed” for adoption by a licensed child-placing agency. Specifically, the plaintiff maintains that prior to granting Jonathan’s adoption, the Probate Court was required to determine that Jonathan had been “placed for adoption by the Commissioner . . . or a child-placing agency”; General Statutes § 45a-727 (a) (3) (A); see also General Statutes (Rev. to 1981) § 45-63 (a) (3); and that the doctrine of res judicata therefore precluded the board from relitigating the issue of which agency, Jewish Family Service or Americans for International Aid and Adoption, had “placed” Jonathan for adoption.
*680The statutory scheme that governs statutory parent adoptions provides in relevant part that a statutory parent adoption application “shall not be accepted by the Court of Probate unless . . . the child sought to be adopted has been placed for adoption by the Commissioner ... or a child-placing agency . . . .” General Statutes § 45a-727 (a) (3) (A), formerly General Statutes (Rev. to 1981) § 45-63 (a) (3). The plaintiff correctly reasons, therefore, that if Jonathan had not been “placed for adoption by the Commissioner ... or a child-placing agency,” the Probate Court would have lacked authority to grant his adoption. That proposition, however, does not compel a conclusion that the Probate Court determined that it was Jewish Family Service, the only licensed child-placing agency involved in the adoption, that “placed” Jonathan. In fact, Jonathan’s adoption records do not indicate that the court identified which agency had “placed” Jonathan for adoption. Moreover, for purposes of the placement requirement of § 45a-727 (a) (3), “child-placing agency” is defined as “any agency within or without the state of Connecticut licensed or approved by the Commissioner . . . .” (Emphasis added.) General Statutes § 45a-707 (3).6 Thus, the most that can be inferred from the Probate Court’s granting of Jonathan’s adoption is that the court either determined that he had been “placed” for adoption by a licensed child-placing agency (i.e., Jewish Family Service) or that he had been “placed” for adoption by an approved out-of-state child-placing agency (i.e., Americans for International Aid and Adoption).7 There is nothing in the record to indicate that Americans for International Aid and Adoption, the out-of-state child-placing agency involved in Jonathan’s adoption, *681was not an “approved” child-placing agency. Moreover, the documents provided to the INS by Jewish Family Service indicate that Americans for International Aid and Adoption became an approved child-placing agency prior to Jonathan’s birth and the International Mission of Hope’s institution of the guardianship proceeding in the Indian court. The Probate Court decree granting Jonathan’s adoption, therefore, is susceptible of two conclusions regarding which child-placing agency was in fact the agency that “placed” Jonathan for adoption. Although the Probate Court may have determined that Jonathan had been placed by Jewish Family Service, a Connecticut licensed agency, the court also may have concluded that Jonathan had been placed by Americans for International Aid and Adoption and that Americans for International Aid and Adoption was an approved, but unlicensed, child-placing agency.
“Claim preclusion (res judicata) and issue preclusion (collateral estoppel) have been described as related ideas on a continuum. [C]laim preclusion prevents a litigant from reasserting a claim that has already been decided on the merits. . . . [I]ssue preclusion, prevents a party from relitigating an issue that has been determined in a prior suit. Virgo v. Lyons, 209 Conn. 497, 501, 551 A.2d 1243 (1988), quoting Gionfriddo v. Gartenhaus Cafe, 15 Conn. App. 392, 401-402, 546 A.2d 284 (1988), affd, 211 Conn. 67, 557 A.2d 540 (1989).” (Internal quotation marks omitted.) Mazziotti v. Allstate Ins. Co., 240 Conn. 799, 812, 695 A.2d 1010 (1997); Crochiere v. Board of Education, 227 Conn. 333, 343, 630 A.2d 1027 (1993).
The plaintiffs preclusion claim, therefore, is properly characterized as an invocation of the doctrine of collateral estoppel rather than of the doctrine of res judicata. Collateral estoppel, however, is capable of precluding a party from relitigating only issues and facts that actually *682and necessarily were determined in an earlier proceeding. Mazziotti v. Allstate Ins. Co., supra, 240 Conn. 812; Weiss v. Statewide Grievance Committee, 227 Conn. 802, 818, 633 A.2d 282 (1993); DeLaurentis v. New Haven, 220 Conn. 225, 239, 597 A.2d 807 (1991). Because the record does not indicate that the Probate Court determined that Jonathan had been “placed” for adoption by Jewish Family Service rather than by Americans for International Aid and Adoption, we conclude that the doctrine of collateral estoppel did not preclude the board from litigating the issue of which agency, Jewish Family Service or Americans for International Aid and Adoption, “placed” Jonathan for adoption.
II
The plaintiff next claims that the trial court improperly determined that Jonathan had not been “placed” for adoption by a licensed child-placing agency. Specifically, the plaintiff maintains that, as a matter of law, Jonathan was “placed” for adoption by Jewish Family Service because Jewish Family Service acted as Jonathan’s statutory parent. We disagree.
As a threshold matter, we must determine the applicable standard of review. “Ordinarily, this court affords deference to the construction of a statute applied by the administrative agency empowered by law to carry out the statute’s purposes. . . . [A]n agency’s factual and discretionary determinations are to be accorded considerable weight by the courts.” (Internal quotation marks omitted.) Connecticut Assn. of Not-for-Profit Providers for the Aging v. Dept. of Social Services, 244 Conn. 378, 389, 709 A.2d 1116 (1998); Connecticut Light & Power Co. v. Texas-Ohio Power, Inc., 243 Conn. 635, 642, 708 A.2d 202 (1998); Dept. of Administrative Services v. Employees’ Review Board, 226 Conn. 670, 678, 628 A.2d 957 (1993). “Cases that present pure questions of law, however, invoke a broader standard of *683review than is ordinarily involved in deciding whether, in light of the evidence, the agency has acted unreasonably, arbitrarily, illegally or in abuse of its discretion.” (Internal quotation marks omitted.) Connecticut Assn. of Not-for-Profit Providers for the Aging v. Dept. of Social Services, supra, 389; Connecticut Light & Power Co. v. Texas-Ohio Power, Inc., supra, 642; Dept. of Administrative Services v. Employees’ Review Board, supra, 678. “Furthermore, when a state agency’s determination of a question of law has not previously been subject to judicial scrutiny . . . the agency is not entitled to special deference.” (Internal quotation marks omitted.) Connecticut Assn. of Not-for-Profit Providers for the Aging v. Dept. of Social Services, supra, 389; Connecticut Light & Power Co. v. Texas-Ohio Power, Inc., supra, 642; Dept. of Administrative Services v. Employees’ Review Board, supra, 678-79. The meaning of the term “placed” in § 17a-116 has not been subject previously to judicial review and is a pure question of law involving the interpretation of the relevant statutory provisions. Consequently, we afford no special deference to the board’s interpretation of the term “placed” in § 17a-116.
In interpreting statutes, we are guided by well established tenets of statutory construction. “[0]ur fundamental objective is to ascertain and give effect to the apparent intent of the legislature. ... In seeking to discern that intent, we look to the words of the statute itself, to the legislative history and circumstances surrounding its enactment, to the legislative policy it was designed to implement, and to its relationship to existing legislation and common law principles governing the same general subject matter.” (Internal quotation marks omitted.) In re Baby Z., 247 Conn. 474, 498, 724 A.2d 1035 (1999); Poulos v. Pfizer, Inc., 244 Conn. 598, 605, 711 A.2d 688 (1998); Connecticut National Bank v. Giacomi, 242 Conn. 17, 32, 699 A.2d 101 (1997).
*684Our point of departure is the language of the relevant adoption statutes. Connecticut law provides for only three types of adoptions: (1) statutory parent adoptions; (2) stepparent adoptions; and (3) blood relative adoptions. General Statutes § 45a-724; see also In re Baby Z., supra, 247 Conn. 499. A statutory parent is defined as “the [commissioner] or the child-placing agency appointed by the court for the purpose of giving a minor child ... in adoption . . . .” General Statutes § 45a-707 (7). A child-placing agency, in turn, is defined as “any agency within or without the state of Connecticut licensed or approved by the Commissioner . . . .’’General Statutes § 45a-707 (3); see footnote 7 of this opinion. The Probate Court, moreover, may not approve a statutory parent adoption unless one of two requirements has been satisfied: (1) the child has been “placed” for adoption by the commissioner or by a child-placing agency; see General Statutes § 45a-727 (a) (3) (A); or (2) the adoption review board has granted a waiver of the requirement that the child be “placed” for adoption by the commissioner or a child-placing agency.8 General Statutes § 45a-727 (a) (3) (B); see also In re Baby Z., supra, 497.
With respect to adoption subsidies, § 17a-117 provides in relevant part: “(a) If ... a child for whom adoption is indicated, cannot, after all reasonable efforts consistent with the best interests of the child, be placed in adoption . . . because the child is a special needs child . . . the Commissioner of Children and Famihes shall . . . certify such child as a special needs child and, after adoption, provide one or more of the following subsidies for the adopting parents . . . [a] special-need subsidy ... a periodic subsidy . . . *685and ... [a medical subsidy] .... (b) Requests for subsidies after a final approval of the adoption by the Court of Probate may be considered at the discretion of the commissioner for conditions resulting from or directly related to the totality of circumstances surrounding the child prior to placement in adoption. . . .” (Emphasis added.) For purposes of § 17a-117, a “special needs child” is defined as “a child who is a ward of the Commissioner ... or is to be placed by a licensed child-placing agency and is difficult to place in adoption because of one or more conditions including, but not limited to, physical or mental disability, serious emotional maladjustment, a recognized high risk of physical or mental disability, age or racial or ethnic factors which present a barrier to adoption . . . and has been ceitified as a special needs child by the Commissioner of Children and Families.” (Emphasis added.) General Statutes § 17a-116.9
In order to become a Connecticut-licensed child-placing agency, an agency must maintain an office in the state of Connecticut. See General Statutes § 17a-151 (a) (“Before issuing any license, the commissioner shall give to the selectmen of the town wherein such licensee proposes to carry on the licensed activity ten days’ notice .... The commissioner shall also provide . . . periodical inspections . . . .”). An out-of-state child-placing agency may become a Connecticut-approved agency, but, because it does not maintain an in-state office, it cannot be licensed by the commissioner. General Statutes § 17a-151; see also Regs., Conn. State Agencies § 17a-150-121. Thus, although children from other jurisdictions may be “placed” for adoption by an “approved” out-of-state child-placing agency; see General Statutes § 45a-727 (a) (3); those children do not *686qualify as “special needs” children within the meaning of § 17a-116 because their “placement” for adoption is not made by a licensed child-placing agency. Consequently, their adoptive parents are not eligible to receive an adoption subsidy from the state of Connecticut pursuant to § 17a-117.
The plaintiff maintains that, as a matter of law, the activities undertaken by Jewish Family Service in its capacity as Jonathan’s statutory parent constituted “placement” of Jonathan for adoption. We previously have concluded, however, that the term “placement” in the adoption statutes; see General Statutes § 45a-727 (a) (3); refers to the process by which prospective adoptive parents obtain physical custody of a child, and that it does not refer to the process by which a statutory parent “gives” the child in adoption to the adoptive parents. See In re Baby Z., supra, 247 Conn. 526. “[T]he legislature is presumed to exercise its statutory authority .. . with the intention of creating one consistent body of law. . . . An identical term used in [statutory provisions] pertaining to the same subject matter should not be read to have differing meanings unless there is some indication from the legislature that it intended such a result.” (Internal quotation marks omitted.) Id., 500; Board of Public Utilities Commissioners v. Yankee Gas Services Co., 236 Conn. 287, 295, 672 A.2d 953 (1996). Thus, the use of the term “placed” in § 17a-116 indicates that the legislature intended that in order for an adoption subsidy to be available, a Connecticut-licensed child-placing agency must transfer physical possession of the child to the prospective adoptive parents.
The language of § 17a-116, moreover, specifically excludes from the definition of “special needs children” children who are not placed for adoption in Connecticut by a licensed agency. Thus, the language of § 17a-116 excludes children who are placed by an out-of-state *687child-placing agency — a clear indication that the legislature intended that Connecticut not provide adoption subsidies for children from other jurisdictions.
The legislative history of Substitute House Bill No. 5063, the bill that eventually was enacted as Public Acts 1972, No. 86, and now is codified as §§ 17a-116 and 17a-117, also evidences an intention that the adoption subsidy program be aimed at encouraging the adoption of special needs children who are in foster care in Connecticut. This rationale would not include adoption subsidies to children brought to Connecticut from other jurisdictions. See 15 H.R. Proc., Pt. 3, 1972 Sess., p. 1062, remarks of Representative Otha N. Brown (“[W]e would like to be able to facilitate the adoption process for hard to place children. It would be saving the state a great deal of money by being able to find adoptive parents.” [Emphasis added.]); 15 S. Proc., Pt. 3, 1972 Sess., p. 1279, remarks of Senator Anthony Ciarlone (“cost of such subsidy shall not exceed the cost of foster maintenance” [emphasis added]).
A construction of the term “placed” in § 17a-116 to mean “given in adoption by a statutory parent” would encompass every child given in adoption by a statutory parent, i.e., children from other jurisdictions whose statutory parent is an approved out-of-state child-placing agency as well as children whose statutory parent is a licensed in-state child-placing agency. Thus, construing the term “placed” in § 17a-116 to mean “given in adoption by a statutory parent” would contravene the legislative intent made manifest by both the language and the legislative history of §§ 17a-116 and 17a-117.
We conclude, therefore, that the term “placed” in § 17a-116 refers to the process by which physical custody of a child is transferred to prospective adoptive parents and that it does not refer to the process by which a child is given in adoption by a statutory parent. *688The plaintiff does not dispute that Jewish Family Service, the only licensed child-placing agency involved in Jonathan’s adoption, was not the child-placing agency responsible for transferring physical custody of Jonathan to the plaintiff. Because Jonathan was not placed for adoption by a licensed child-placing agency as required by § 17a-116, the plaintiff is not eligible to receive a postadoption subsidy for Jonathan.
The judgment is affirmed.
In this opinion BORDEN, NORCOTT, PALMER, MCDONALD and PETERS, Js., concurred.

 Jonathan also is a plaintiff in the present action. In this opinion, all references to the plaintiff are to Nancy G.


 General Statutes § 17a-116 provides in relevant part: “[A] ‘special needs’ child is a child who is a ward of the Commissioner of Children and Families or is to be placed by a licensed child-placing agency and is difficult to place in adoption because of one or more conditions including, but not limited to, physical or mental disability, serious emotional maladjustment, a recognized high risk of physical or mental disability, age or racial or ethnic factors which present a barrier to adoption or is a member of a sibling group which should be placed together, or because the child has established significant emotional ties with prospective adoptive parents while in their care as a foster child and has been certified as a special needs child by the Commissioner of Children and Families.”
General Statutes § 17a-117 provides in relevant part: “(a) If (1) a child for whom adoption is indicated, cannot, after all reasonable efforts consistent with the best interests of the child, be placed in adoption through existing sources because the child is a special needs child and (2) the *674adopting family meets the standards for adoption which any other adopting family meets, the Commissioner of Children and Families shall, before adoption of such child by such family, certify such child as a special needs child and, after adoption, provide one or more of the following subsidies for the adopting parents: (A) A special-need subsidy . . . or (B) a periodic subsidy . . . and (C) in addition to the subsidies granted under this subsection, any medical benefits which are being provided prior to final approval of the adoption by the Court of Probate .... The amount of a periodic subsidy shall not exceed the current costs of foster maintenance care.
“(b) Requests for subsidies after a final approval of the adoption by the Court of Probate maybe considered at the discretion of the commissioner for conditions resulting from or directly related to the totality of circumstances surrounding the child prior to placement in adoption. . . . Any subsidy decision by the Commissioner of Children and Families may be appealed by a licensed child-placing agency or the adopting parent or parents to the Adoption Subsidy Review Board established under subsection (c) of this section. . . .
“(c) There is established an Adoption Subsidy Review Board to hear appeals under this section, section 17a-118 and section 17a-120. The board shall consist of the Commissioner of Children and Families, or his designee, and a licensed representative of a child-placing agency and an adoptive parent appointed by the Governor. ... All decisions of the board shall be based on the best interest of the child. Appeals under this section shall be in accordance with the provisions of chapter 54.”


 General Statutes § 17a-117 (b) provides in relevant part: “Requests for subsidies after a final approval of the adoption by the Court of Probate may be considered at the discretion of the commissioner for conditions resulting from or directly related to the totality of circumstances surrounding the child prior to placement in adoption. ...”


 General Statutes § 17a-117 provides in relevant part: “(b) . . . Any subsidy decision by the Commissioner of Children and Families may be appealed by a licensed child-placing agency or the adopting parent or parents to the Adoption Subsidy Review Board established under subsection (c) of this section. . . .
“(c) There is established an Adoption Subsidy Review Board to hear appeals under this section, section 17a-118 and section 17a-120. . . .”


 Because our conclusion that the activities performed by Jewish Family Service in connection with Jonathan’s adoption did not constitute “placement” for adoption within the meaning of § 17a-116 is dispositive of this appeal, we do not address the plaintiffs other claims.


 See also General Statutes (Rev. to 1981) § 45-61b (c).


 Only a licensed agency may place a Connecticut child. Children from other jurisdictions, however, may be placed by a licensed agency or by an approved out-of-state agency. Easter House, Inc. v. Dept. of Children & Youth Services, 214 Conn. 560, 571-72, 573 A.2d 304 (1990).


 At the time of Jonathan’s adoption, the adoption statutes did not provide for a waiver of the requirement that the child sought to be adopted be placed by the commissioner or a child-placing agency. See General Statutes (Rev. to 1981) § 45-63 (a) (3).


 The plaintiff does not dispute that Jonathan was never a ward of the commissioner or that in order to qualify for an adoption subsidy, he must have been “placed” for adoption by a licensed child-placing agency.